DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 

The main reason for allowing claim 1 is the inclusion of the limitations, inter alia, of:
“An end plate (220) for a motor (138) with a motor casing (150), the end plate comprising: 
a body (224) adapted to be coupled to the motor casing and cover an opening (166) of the motor casing, the body including, a ribbed structure (250) and an annular body (228) that defines a body axis (232), the ribbed structure configured to shield a power terminal assembly (196) disposed laterally outwardly with respect to the motor casing, wherein 
the ribbed structure includes a first rib (254) that comprises a first rib surface (262) and a second rib (258) that comprises a second rib surface (266), the second rib spaced apart from the first rib to define a first space between the first rib surface and the second rib surface the first rib and the second rib configured to receive the power terminal assembly disposed in the first space on the first rib surface and the second rib surface, the first rib and the second rib each further configured to extend laterally outward from the power terminal assembly and the motor casing in a direction perpendicular to the body axis wherein the first rib and the second rib overlap the power terminal assembly.”

    PNG
    media_image1.png
    492
    707
    media_image1.png
    Greyscale

The closest prior art Kittaka (WO2015004700), Johnson (US20160164384) and Baumann (US20140111044), either alone or in combination, do not disclose the above limitations.
As discussed by applicant Kittaka and Johnson do not disclose the first and second ribs extend laterally outward from the power terminal assembly and the motor casing in a direction perpendicular to the body axis (see arguments received 6/3/22, pg 11, 1st full paragraph to pg 14, lns 1-2).
Baumann discloses a terminal box 110 that has two side walls with surfaces forming a space between the two side walls where the power terminal assembly 140, the power terminal assembly 140 on the back wall 142 (figs 1-3 & below, para [0022]), but does not disclose the power terminal assembly disposed in the first space on the first rib surface and the second rib surface, the first rib and the second rib each further configured to extend laterally outward from the power terminal assembly and the motor casing in a direction perpendicular to the body axis wherein the first rib and the second rib overlap the power terminal assembly.

    PNG
    media_image2.png
    423
    634
    media_image2.png
    Greyscale


The main reason for allowing claim 8 is the inclusion of the limitations, inter alia, of:
“A motor (138), comprising: 
a motor casing (150) defining an opening (166); 
a power terminal assembly (196) disposed laterally outwardly with respect to the motor casing and being electrically coupled to one or more power leads (212) extending from the motor casing, the power terminal assembly coupled to a first rib (254) and a second rib (258) of a rib structure (250); and 
an end plate (220) including a body (228) coupled to the motor casing and covering the opening of the motor casing, the body including the ribbed structure and an annular body (228) that defines a body axis (232), the ribbed structure configured to shield the power terminal assembly, wherein 
the ribbed structure includes the first rib that comprises a first rib surface (262) and the second rib that comprises a second rib surface (266), the second rib spaced apart from the first rib to define a first space between the first rib surface and the second rib surface, the first rib and the second rib configured to receive the power terminal assembly disposed in the first space on the first rib surface and the second rib surface, the first rib and the second rib each extending laterally outward from the power terminal assembly and the motor casing in a direction perpendicular to the body axis, wherein the first rib and the second rib overlap the power terminal assembly.”

The closest prior art Kittaka (WO2015004700), Johnson (US20160164384) and Baumann (US20140111044), either alone or in combination, do not disclose the above limitations.
As discussed by applicant Kittaka and Johnson do not disclose the first and second ribs extend laterally outward from the power terminal assembly and the motor casing in a direction perpendicular to the body axis (see arguments received 6/3/22, pg 11, 1st full paragraph to pg 14, lns 1-2).
Baumann discloses a terminal box 110 that has two side walls with surfaces forming a space between the two side walls where the power terminal assembly 140, the power terminal assembly 140 on the back wall 142 (figs 1-3 & above for claim 1 discussion, para [0022]), but does not disclose the power terminal assembly disposed in the first space on the first rib surface and the second rib surface, the first rib and the second rib each further configured to extend laterally outward from the power terminal assembly and the motor casing in a direction perpendicular to the body axis wherein the first rib and the second rib overlap the power terminal assembly.

The main reason for allowing claim 15 is the inclusion of the limitations, inter alia, of:
“A machine, comprising: 
a frame; 
a motor supported by the frame, the motor comprising: 
a motor casing defining an opening; 
a power terminal assembly disposed laterally outwardly with respect to the motor casing and being electrically coupled to one or more power leads extending from the motor casing, the power terminal assembly coupled to a fist rib and a second rib of a rib structure; and 
an end plate including a body coupled to the motor casing and covering the opening of the motor casing, the body including the ribbed structure and an annular body that defines a body axis. the ribbed structure configured to shield the power terminal assembly, wherein 
the ribbed structure includes the first rib that comprises a first rib surface and the second rib that comprises a second rib surface, the second rib spaced apart from the first rib to define a first space between the first rib surface and the second rib surface, the first rib and the second rib configured to receive the power terminal assembly disposed in the first space on the first rib surface and the second rib surface, the first rib and the second rib each extending laterally outward from the power terminal assembly and the motor casing in a direction perpendicular to the body axis, wherein the first rib and the second rib overlap the power terminal assembly.”

The closest prior art Kittaka (WO2015004700), Johnson (US20160164384) and Baumann (US20140111044), either alone or in combination, do not disclose the above limitations.
As discussed by applicant Kittaka and Johnson do not disclose the first and second ribs extend laterally outward from the power terminal assembly and the motor casing in a direction perpendicular to the body axis (see arguments received 6/3/22, pg 11, 1st full paragraph to pg 14, lns 1-2).
Baumann discloses a terminal box 110 that has two side walls with surfaces forming a space between the two side walls where the power terminal assembly 140, the power terminal assembly 140 on the back wall 142 (figs 1-3 & below, para [0022]), but does not disclose the power terminal assembly disposed in the first space on the first rib surface and the second rib surface, the first rib and the second rib each further configured to extend laterally outward from the power terminal assembly and the motor casing in a direction perpendicular to the body axis wherein the first rib and the second rib overlap the power terminal assembly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834